Exhibit 99.1 CAESARSTONE SDOT-YAM LTD. AND ITS SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2014 UNAUDITED INDEX Page Interim Condensed Consolidated Balance Sheets F-2 - F-3 Interim Condensed Consolidated Statements of Income F-4 Interim Condensed Consolidated Statements of Comprehensive Income F-5 Interim Condensed Consolidated Statements of Changes inEquity F-6 Interim Condensed Consolidated Statements of Cash Flows F-7 - F-8 Notes to Interim Condensed Consolidated Financial Statements F-9 - F-16 CAESARSTONE SDOT-YAM LTD. AND ITS SUBSIDIARIES Interim Condensed Consolidated Balance Sheets U.S. dollars in thousands Note March 31, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term bank deposits Trade receivables (net of allowance for doubtful accounts of $1,823 and $1,898 at March31, 2014 and (Unaudited) December 31, 2013, respectively) Other accounts receivable and prepaid expenses Inventories 5 Total current assets Long-term assets: Severance pay fund Long-term deposits and prepaid expenses Total long-term assets Property, plant and equipment, net OTHER ASSETS GOODWILL Total assets $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements F - 2 CAESARSTONE SDOT-YAM LTD. AND ITS SUBSIDIARIES Interim Condensed Consolidated Balance Sheets U.S. dollars in thousands (except share data) Note March 31, December 31, (Unaudited) (Audited) LIABILITIES AND EQUITY Current liabilities: Short-term bank credit $ $ Trade payables Account payables and current maturities to related parties, including financing leaseback Accrued expenses and other liabilities Total current liabilities Long-term liabilities: Long-term loan and a financing leaseback from a related party Accrued severance pay Other long-term liabilities Deferred tax liabilities, net Total long-term liabilities Redeemable non-controlling interest Commitments and contingent liabilities 9 Equity: Share capital- Ordinary shares of NIS 0.04 par value - 200,000,000 shares authorized at March 31, 2014 (Unaudited) and December31, 2013; 34,808,850 and 34,739,315shares issued and outstanding at March 31, 2014 (Unaudited) and December31, 2013, respectively; 6 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements F - 3 CAESARSTONE SDOT-YAM LTD. AND ITS SUBSIDIARIES Interim Condensed Consolidated Statements of income U.S. dollars in thousands (except per share data) Three months ended March 31, Year ended December 31, (Unaudited) (Audited) Revenues $ $ $ Cost of revenues Gross profit Operating expenses: Research and development, net Marketing and selling General and administrative Total operating expenses Operating income Finance expenses, net Income before taxes on income Taxes on income Net income $ $ $ Net income attributable to non-controlling interest ) ) ) Net income attributable to controlling interest $ $ $ Basic net income per ordinary shares $ $ $ Diluted net income per ordinary shares $ $ $ Weighted average number of ordinary shares used in computing basic income per ordinaryshare (in thousands) Weighted average number of ordinary shares used in computing diluted income per ordinaryshare (in thousands) The accompanying notes are an integral part of the interim condensed consolidated financial statements F - 4 CAESARSTONE SDOT-YAM LTD. AND ITS SUBSIDIARIES Interim Condensed Consolidated Statements of Comprehensive Income U.S. dollars in thousands Three months ended March 31, Year ended December 31, (Unaudited) (Audited) Net income $ $ $ Other comprehensive income (loss) before tax: Foreign currency translation adjustments ) Income tax benefit (expense) related to components of other comprehensive income ) ) Total other comprehensive income (loss), net of tax ) Comprehensive income Less: comprehensive income attributable to non-controlling interest 77 ) ) Comprehensive income attributable to controlling interest $ $ $ The accompanying notes are an integral part of the interim condensed consolidated financial statements F - 5 CAESARSTONE SDOT-YAM LTD. AND ITS SUBSIDIARIES Interim Condensed Consolidated Statements of Changes inEquity U.S. dollars in thousands (except share data) Common Stock Shares Amount Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss), net Total equity Balance as of January 1, 2013 Other comprehensive income - ) ) Net income - Equity-based compensation expense related to employees - Cashless exercise of options 4 (4 ) - - - Dividend - - - ) - ) Compensation paid by a former shareholder - Balance as of December31, 2013 Other comprehensive income - Net income - Equity-based compensation expense related to employees - Cashless exercise of options 1 (1
